DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/20 has been entered.
 
Status of Claims
Due to communications filed 9/15/20, the following is a final office action. Claims 1, 12, 13, 24 are amended. Claims 11 and 23 are cancelled.  Claims 1-10, 12-22 and 24 are pending in this application and are rejected as follows.  The previous rejection has been modified to reflect claim amendments.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-10, 12-22 and 24 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present claims 1-10, 12-22 and 24, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.

In addition, the claim recites a judicial exception. The claims as a whole recite a method of organizing human interactions. The claimed invention is a method that allows for the access ("receive, from a retailer...", "receive, from the certification system...", "receive, electronically in response..."), analysis (determine, based on the indication..."), and communication ("transmit, to a plurality of mobile devices...", "transmit, to the certification system...", "present, at pickup point...") of electronic delivery records, which is a method of managing interactions between people. The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.

Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally "apply" the concept of accessing, analyzing, and communicating delivery information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing delivery records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally "apply" the concept of accessing, analyzing and communicating information related to delivery records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 12, 13-15, 16, 18, 19, 20, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170220966 Al), and further in view of Cohen (US 7945470), and further in view of Gorlin (US 20160104113 Al), and further in view of Nicholas et al (20140164126 Al), and further in view of Samocha et al(US 20190066251 A1).

As per claim 1, Wang discloses:

a database, wherein the database is configured to store requirements for deliveries, ([0013] It is also an object of the present invention to provide a system configured to dynamically update a database to indicate changes in a customer's and a service provider's presets, settings, preferences, limitations, feedback or other information in order to provide quality services);

receive, from a retailer, electronically, an indication of items included in the package; determine, based on the indication of items included in the package and access to the database, a set of requirements, (Wang [0015] Another object of the present invention is to overcome the surging shortfalls of the pricing methods presented in current on-demand service systems. The disclosed exemplary embodiments present an electronically implemented platform for customers and service providers to set or negotiate prices for requested services on their own initiations with reference to a default price based at least in part on supply and demand; [0074] Determination of whether a service request is a transport service, delivery service or both transport and delivery service is based on how the service request is categorized through an evaluation of the "goods" in question. For instance, the service request for a delivery of a suitcase from a customer's house to another location could be requested and carried out as a delivery service request, as a suitcase is a material item that could be grouped as a "good." However, if the service request involves a customer requesting transport service to the airport with the same suitcase and carry-on bag, it would be carried out as a transport request, as the bags are accompanying the customer, and this does not constitute an independent delivery of goods. An example of a hybrid request would be a customer who went to the furniture store and purchased a bed, table, and a set of chairs. In this case, the goods are central to the service; [0076] According to an exemplary embodiment of the present invention, service providers register in the system prior to being able to carry out service requests or using any functionality of the application or system, in addition to passing verification process such as a background check. In this service provider's registration process, the system may prompt the service provider to enter information, such as a copy of a service provider's driver's license or ID, a credit card, other billing information or bank information for online money transfer. This information may include any biographical or historical details about the service provider and the service provider's driving history, including status of vehicle registration, and insurance licensing information or a security background review. Biographical details may include prompts to input information regarding a service provider's background: a service provider's gender, country of origin, native language and second language proficiency, if any. A service provider may provide comprehensive information about his or her vehicle or other method of providing service including but not limited to vehicle's make, model, and year as well as color, any details about the interior or exterior of the vehicle or the vehicle's accessibility and passenger capacity. Other information should be provided by a service provider that may be a factor in a delivery service request, such as method of delivery, for instance by bicycle or by foot or using public transportation, any limitations related to weight and size of goods to be delivered or any other information related to the delivery service; [0197] According to an exemplary embodiment of the present invention, there might be numerous limitations specific to on-demand delivery services. For instance, a service provider might limit the type of goods to deliver, such as excluding any fragile, poisonous, or valuable goods. Or, if a service provider is not willing to handle multiple goods at a time, he or she can limit the number of goods he or she would potentially accept for delivery. It is understandably easier to handle only one or two items at a time, as keeping an eye on multiple items might for some people be a task hard to manage. Moreover, weight of goods can be something to consider when carrying out delivery service. For example, mainly female service providers will more likely not be willing to accept heavy goods for delivery as lifting these goods might pose a physical challenge for them. Size of goods might also be considered since not all service providers will be able to transport large or extra-large items, as a service request for delivery of such items might not only require a service provider to have a vehicle but for that vehicle to have appropriate space capacity. As for service requests involving pets, some service providers might choose to opt out of such service requests for reasons of pet allergy or for not having proper accommodation, such as a special crate. Transporting children can be unacceptable for some service providers, as young babies usually require a special baby seat, the requirement that has to be met according to the law; [0200] According to an exemplary embodiment of the present invention, a service provider presets a search parameter based on pickup time or a search parameter based on distance, which are centered on the current location. The size of the search parameters is preset to include all service requests within a certain limitation: the search parameters may be all requests within a certain estimated time from the service provider's geolocation, or it may be a radius that is based on a distance from the service provider's geolocation. A service provider can further select to see all requests, or all requests regarding a certain type of service. Furthermore, a service provider can focus the requests he or she is notified about to favorite's lists if they want. Once there is a service request from a customer that falls within the service provider's preset radius, the service provider can look on the electronic map display to view the locations for the pickup and drop off destination locations depending on the zip code or specific address given by the customer, whether the pickup involves a customer or goods or a customer with goods. When a service provider opens the system, he or she may preset various sets of indicators and any limitations based on preference, receive one or more service requests from one or more customers on the electronic map display, and then the service provider evaluates the service requests and decided which service request to accept or provide. The service request information may be displayed through the various sets of indicators regarding this service request, such as the price proposed by a customer if applicable, as well as route information, pickup or drop off location or the estimated travel time for the service request.);

transmit, via the communications network to the certification system electronically, an acceptance of the delivery, wherein only ones of the plurality of mobile devices associated with delivery agents meeting the set of requirements is capable of acceptance of the delivery, ([0100] As soon as a service provider accepts one service request, all the other requests will be removed for that service provider. As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests. According to an exemplary embodiment of the present invention, a service provider is able to limit the amount of customers they may see in their pool of potential available customers. A service provider may limit the amount of potential available customers in multiple ways. A service provider is able to specify by the number of potential compatible customers displayed on a mobile device);

Wang does not disclose the following, however, Cohen discloses:

transmit, via a communications network to a plurality of mobile devices electronically, information regarding the delivery; each of the plurality of mobile devices configured to: receive, from the certification system electronically, the information regarding the delivery, (See claims 1 and 14 of Cohen: "1. A computer-implemented method for facilitating performance of tasks from task requesters by mobile human task performers, the method comprising: receiving information about multiple mobile human task performers who are available to perform tasks in multiple geographic locations, the received information for each of the mobile human task performers indicating a current geographic location of the mobile human task performer and one or more mobile devices of the mobile human task performer that are available for use in performing tasks; receiving information from multiple task requesters about multiple tasks that are available to be performed, each of the tasks having criteria for performance of the task that includes a geographic location of a mobile human task performer who performs the task and that includes one or more capabilities of a mobile device of the mobile human task performer who performs the task; and for each of at least some of the multiple tasks, automatically identifying a mobile human task performer who is capable of performing the task in accordance with the criteria for the task, the automatic identifying being performed by a configured computing system and including determining that the current geographic location of the mobile human task performer is within a predetermined distance from the geographic location for the task and including determining that the one or more mobile devices of the mobile human task performer have the one or more capabilities for the task; sending information about the task to the identified mobile human task performer via at least one of the mobile devices of the identified mobile human task performer, the sending being performed by the configured computing system; and after the sending of the information, receiving information from at least one of the mobile devices of the identified mobile human task performer that the task has been performed by the identified mobile human task performer. 14. The method of claim 11 wherein each of the mobile task performers has one or more mobile devices at a current location of the mobile task performer, and wherein the providing of the indication of the indicated task to each of the identified one or more mobile task performers includes automatically sending one or more communications to at least one of the one or more mobile devices of that mobile task performer.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Cohen in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not disclose the following, however, Gorlin discloses:

receive, via the communications network electronically, in response to the transmission of the acceptance of the delivery, an authorization; and present, at a pickup point, the authorization. ([0165] FIG. 12 is a flowchart illustrating an exemplary method of verifying a delivery, according to an embodiment. When a task has been double accepted (both the deliverer accepts and the sender (or who arranged for the deliver) accepts the assignment of the deliverer), the receiver will receive a code either via email or SMS. When the package is delivered the receiver and/or the deliverer will be located and prompted for the code to be entered on their mobile phone.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gorlin in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not specifically disclose a certification system, however, (Nicholas discloses in [0129] Delivery source nodes, such as warehouses, restaurants, and grocery or retail stores may publish delivery opportunities. In one embodiment, they may publish it to a list of opportunities at a network location they own and manage. Alternatively, they may publish the delivery opportunities to a delivery opportunities clearinghouse or directly to the delivery coordination service provider server. In one embodiment, delivery opportunities may be published by delivery recipients. A delivery opportunity may include any of the following information associated with the delivery: weight, size, pickup location, drop-off location, delivery fee, delivery timeframe, delivery timeframe incentives, and the like. In one embodiment, the delivery opportunity may include one or more delivery authorization factors. A delivery authorization factor is a criterion that must be met for a delivery node to be acceptable for a particular delivery opportunity. One example of a delivery authorization factor is certification or licensure-certain delivery types may require certification or licensure such as a chauffeur's license for delivering a person).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Nicholas et al in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not disclose the following, however Nicholas et al discloses:

wherein the set of requirements dictate certifications required of delivery agents to deliver the package; wherein only ones of the plurality of mobile devices associated with delivery agents meeting the set of requirements having the required certifications are is capable of acceptance of the delivery; (Nicholas [0129] Delivery source nodes, such as warehouses, restaurants, and grocery or retail stores may publish delivery opportunities. In one embodiment, they may publish it to a list of opportunities at a network location they own and manage. Alternatively, they may publish the delivery opportunities to a delivery opportunities clearinghouse or directly to the delivery coordination service provider server. In one embodiment, delivery opportunities may be published by delivery recipients. A delivery opportunity may include any of the following information associated with the delivery: weight, size, pickup location, drop-off location, delivery fee, delivery timeframe, delivery timeframe incentives, and the like. In one embodiment, the delivery opportunity may include one or more delivery authorization factors. A delivery authorization factor is a criterion that must be met for a delivery node to be acceptable for a particular delivery opportunity. One example of a delivery authorization factor is certification or licensure-certain delivery types may require certification or licensure such as a chauffeur's license for delivering a person).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Nicholas et al in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not disclose the following limitations, however, Samocha et al discloses:

transmit, via the communications network to the certification system, a current location, wherein the current location is a location of one of the plurality of mobile devices, ([0060] When a customer opens the customer application, the backend server 302 may log the customer in based on a comparison of authentication information provided by the customer mobile device 104 with authentication information stored in customer account data 316. The request is received by the backend server 302 and stored in customer request data 320. Backend server 302 may access driver availability data 322 to determine one or more drivers that would be suitable to fulfill the request from the customer. In one embodiment, backend server 302 selects a particular driver (e.g., based on the driver's locality with respect to the customer's pick-up location) and sends information associated with the request to the driver.)

wherein the certification system is further configured to:

generate, automatically based on transmission of the acceptance of the delivery, the authorization, ([0060],The driver indicates whether he accepts or rejects the request via vehicle mobile device 108. If the driver rejects the request, backend server 302 selects a different driver and the process is repeated until the backend server 302 receives an accepted request from a driver.);

transmit, via the communications network, the authorization; determine, based on the retrieval location and the current location upon presentation of the authorization, whether the current location is consistent with the retrieval location; and if the current location is consistent with the retrieval location, allow a delivery agent associated with the one of the plurality of mobile devices to retrieve the items included in the package; and if the current location is not consistent with the retrieval location, prohibit retrieval of the items included in the package, ([0060],The backend server 302 may then allocate the request to one of the drivers based on any suitable criteria. For example, the driver who is the first to accept the request may be assigned to the request. As another example, if multiple drivers accept the request within a given timeframe, the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the customer's request). Once the request has been accepted by a driver, backend server 302 notifies the customer that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the customer.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Samocha et al in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Wang discloses:

wherein the certification system is further configured to:

determine, from a list of delivery agents based on the set of requirements, the delivery agents meeting the set of requirements, wherein the transmission of the information regarding the delivery is only to the ones of the plurality of mobile devices associated with the delivery agents meeting the set of requirements, ([0100] As soon as a service provider accepts one service request, all the other requests will be removed for that service provider. As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests. According to an exemplary embodiment of the present invention, a service provider is able to limit the amount of customers they may see in their pool of potential available customers. A service provider may limit the amount of potential available customers in multiple ways. A service provider is able to specify by the number of potential compatible customers displayed on a mobile device);

As per claim 3, Wang discloses:

determine whether a delivery agent associated with one of the plurality of mobile devices meets the set of requirements; and if the delivery agent associated with the one of the plurality of mobile devices meets the set of requirements, present, via the one of the plurality of mobile devices, the information regarding the delivery, ([0197] According to an exemplary embodiment of the present invention, there might be numerous limitations specific to on-demand delivery services. For instance, a service provider might limit the type of goods to deliver, such as excluding any fragile, poisonous, or valuable goods. Or, if a service provider is not willing to handle multiple goods at a time, he or she can limit the number of goods he or she would potentially accept for delivery. It is understandably easier to handle only one or two items at a time, as keeping an eye on multiple items might for some people be a task hard to manage. Moreover, weight of goods can be something to consider when carrying out delivery service. For example, mainly female service providers will more likely not be willing to accept heavy goods for delivery as lifting these goods might pose a physical challenge for them. Size of goods might also be considered since not all service providers will be able to transport large or extra-large items, as a service request for delivery of such items might not only require a service provider to have a vehicle but for that vehicle to have appropriate space capacity. As for service requests involving pets, some service providers might choose to opt out of such service requests for reasons of pet allergy or for not having proper accommodation, such as a special crate. Transporting children can be unacceptable for some service providers, as young babies usually require a special baby seat, the requirement that has to be met according to the law; [0200] According to an exemplary embodiment of the present invention, a service provider presets a search parameter based on pickup time or a search parameter based on distance, which are centered on the current location. The size of the search parameters is preset to include all service requests within a certain limitation: the search parameters may be all requests within a certain estimated time from the service provider's geolocation, or it may be a radius that is based on a distance from the service provider's geolocation. A service provider can further select to see all requests, or all requests regarding a certain type of service. Furthermore, a service provider can focus the requests he or she is notified about to favorite's lists if they want. Once there is a service request from a customer that falls within the service provider's preset radius, the service provider can look on the electronic map display to view the locations for the pickup and drop off destination locations depending on the zip code or specific address given by the customer, whether the pickup involves a customer or goods or a customer with goods. When a service provider opens the system, he or she may preset various sets of indicators and any limitations based on preference, receive one or more service requests from one or more customers on the electronic map display, and then the service provider evaluates the service requests and decided which service request to accept or provide. The service request information may be displayed through the various sets of indicators regarding this service request, such as the price proposed by a customer if applicable, as well as route information, pickup or drop off location or the estimated travel time for the service request; [0100] According to an exemplary embodiment of the present invention, the system may also provide notifications to a service provider that there are several service requests available for him or her to choose from. The service provider may then see all available service requests, including but not limited to pick up and drop off location and choose the best service request from all available options. As soon as a service provider accepts one service request, all the other requests will be removed for that service provider. As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests. According to an exemplary embodiment of the present invention, a service provider is able to limit the amount of customers they may see in their pool of potential available customers. A service provider may limit the amount of potential available customers in multiple ways. A service provider is able to specify by the number of potential compatible customers displayed on a mobile device).

If the delivery agent associated with the one of the plurality of mobile devices does not meet the set of requirements, not present the information regarding the delivery, suggested by ([0197], When a service provider opens the system, he or she may preset various sets of indicators and any limitations based on preference, receive one or more service requests from one or more customers on the electronic map display, and then the service provider evaluates the service requests and decided which service request to accept or provide. The service request information may be displayed through the various sets of indicators regarding this service request, such as the price proposed by a customer if applicable, as well as route information, pickup or drop off location or the estimated travel time for the service request.).

As per claims 4, 16, Wang does not disclose, however, Nicholas discloses wherein each of the delivery agent has one or more certifications, and wherein the set of requirements includes specific required certifications, (Nicholas [0039] Deals may be brokered in a variety of ways. For example, contract terms between a deals certificate service provider 160 and a vendor may specify that the deal will only be made available for a limited period of time. When that time expires, the online provider of deals will pay the vendor an amount based on the number of deals sold. Alternatively, the contract may specify that the deals certificate service provider has the rights to pre-purchase up to a certain volume of deals. For example, the online provider of deals may purchase 100 certificates valued at $10 from a vendor for a price of $4 each. Or, the online provider of deals may contractually have the option to purchase up to 100 certificates each month at terms such as those noted. By way of another example, the contract could specify prepayment on a total value of deals, with only a certain amount of the total value available for resale each month. In another embodiment, the online provider of deals may pay the vendor only after the purchaser of the deal redeems that deal).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Nicholas in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 6, 18, Wang discloses:
wherein the certifications include one or more of age, ratings, ability to use one or more of the items, ability to install one or more of the items, criminal history, medical history, type of vehicle used for delivery, length of delivery experience, and education, ([0083] A service provider's language capabilities may be important for both a customer and the service provider because knowing the same language fosters better communication between them and decreases the chances for misunderstandings. A service provider's gender may be important because, for example, a female customer may feel more comfortable and may prefer a female service provider when she is booking a service request during later hours at night. In addition, the number of customers cannot be beyond the limit of a service provider's vehicle's passenger capacity. If that's the case, the service request will be sent to another service provider whose vehicle does have the proper passenger capacity. The type of vehicle may also be a factor in order to determine the appropriate vehicle for a given service (e.g., number of seats available or size of the vehicle). Vehicle size is an important parameter for delivery service as delivery of some goods may require a larger vehicle than delivery of some smaller goods. Additionally, the make or model of the vehicle may be important because there are customers who prefer a specific kind of vehicle for their transport service or some customers may have more expensive tastes when picking a vehicle. A service provider's country of origin may also be important for communication purposes between the service provider and a customer because if the language they speak is common to both of them, they may share common interests or may be able to talk about common subjects. According to an exemplary embodiment of the present invention, preferences may also include gender and age of the service provider, language preference, etc. Even though some of preset preferences may mean longer waiting times for service, it nevertheless provides a higher level of security and customer customization and satisfaction, as these preferred options may be more desirable to a customer than shorter pickup times. Accordingly, the customized experience a customer receives results in quality personalized on-demand service.)

As per claims 7, 19, Wang does not disclose, however, Nicholas discloses wherein the authorization is based on a hash.

(Nicholas [0150] As previously noted, a hash tag or other such text may be included in a post as a direct specials indicator. If this is, for example, a "#specials" hash tag, the specials clearinghouse may strip the hash tag from the post before displaying. Other indicators may be included in a post to communicate other information to the specials clearinghouse. For example, hash tags may indicate that a special occurs on certain days of the week, such as "#WednesdaySpecials" or simply "#W". Other instructions may be included to stop displaying specials or to only start displaying them on a certain day).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Nicholas in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 8, 20, Wang does not disclose, however, Nicholas discloses wherein the authorization is a code.

 [0130] Each delivery may have a unique delivery identifier, or UID, associated with it. That UID may be associated with the physical delivery by attached RFID, or by a label, sticker, or some other packaging or wrapper with a QR code, bar code, or the like. On delivery pickup, the delivery node may, for example, scan the QR code associated with the delivery. Then, on drop-off, the delivery recipient may scan the QR code to confirm delivery receipt. Other methods of confirming delivery receipt may include the recipient providing the deliverer a confirmation code, the recipient providing a physical or electronic signature, the recipient providing some biometric confirmation, the recipient using an interface on their own device to confirm delivery, photographic or video confirmation, or the like.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Nicholas in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 9, 21, Wang discloses:

wherein each of the plurality of mobile devices includes an application associated with the certification system, ([0063] The term "system" herein is referred to the implementation through a combination of hardware and software that operates a portable computing device, which comprises various preprogrammed features combined and integrated with basic components including but not limited to one or more servers, databases, mobile end applications, web portals, network settings, etc. With the support of these components, the system provides the services through user interfaces, such as a website or a mobile application).

As per claims 10, 22 Wang does not disclose, however, Nicholas discloses wherein the retailer includes a customer of the retailer.

([0135], One embodiment of the present invention includes a loyalty tracking system. A venue, for example a bar, restaurant, or retail shop, may utilize a third party loyalty program management service provider. The service provider may track patronage of customers, specific purchase histories of customers, and may also track potential customers.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Nicholas in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 12, 24, Wang does not disclose:
receive, from the delivery agent associated with the one of the plurality of mobile devices, a request to deliver the package; and determine a location of the delivery agent associated with the one of the plurality of mobile devices, wherein if the location of the delivery agent associated with the one of the plurality of mobile devices is confirmed, transmit, to the delivery agent associated with the one of the plurality of mobile devices, a confirmation; if the location of the delivery agent associated with the one of the plurality of mobile devices is not confirmed, transmit, to the delivery agent associated with the one of the plurality of mobile devices, an instruction to refuse delivery.

However, Samocha discloses  et al disclose in ([0060] When a customer opens the customer application, the backend server 302 may log the customer in based on a comparison of authentication information provided by the customer mobile device 104 with authentication information stored in customer account data 316. The request is received by the backend server 302 and stored in customer request data 320. Backend server 302 may access driver availability data 322 to determine one or more drivers that would be suitable to fulfill the request from the customer. In one embodiment, backend server 302 selects a particular driver (e.g., based on the driver's locality with respect to the customer's pick-up location) and sends information associated with the request to the driver…,The driver indicates whether he accepts or rejects the request via vehicle mobile device 108. If the driver rejects the request, backend server 302 selects a different driver and the process is repeated until the backend server 302 receives an accepted request from a driver.);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Samocha et al in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Wang discloses:

storing in a database, requirements for deliveries, ([0013] It is also an object of the present invention to provide a system configured to dynamically update a database to indicate changes in a customer's and a service provider's presets, settings, preferences, limitations, feedback or other information in order to provide quality services);
 , 
receiving, at a certification system from a retailer electronically, an indication of items included in the package; determining, based on the indication of items included in the package, a set of requirements, (Wang [0015] Another object of the present invention is to overcome the surging shortfalls of the pricing methods presented in current on-demand service systems. The disclosed exemplary embodiments present an electronically implemented platform for customers and service providers to set or negotiate prices for requested services on their own initiations with reference to a default price based at least in part on supply and demand; [0074] Determination of whether a service request is a transport service, delivery service or both transport and delivery service is based on how the service request is categorized through an evaluation of the "goods" in question. For instance, the service request for a delivery of a suitcase from a customer's house to another location could be requested and carried out as a delivery service request, as a suitcase is a material item that could be grouped as a "good." However, if the service request involves a customer requesting transport service to the airport with the same suitcase and carry-on bag, it would be carried out as a transport request, as the bags are accompanying the customer, and this does not constitute an independent delivery of goods. An example of a hybrid request would be a customer who went to the furniture store and purchased a bed, table, and a set of chairs. In this case, the goods are central to the service; [0076] According to an exemplary embodiment of the present invention, service providers register in the system prior to being able to carry out service requests or using any functionality of the application or system, in addition to passing verification process such as a background check. In this service provider's registration process, the system may prompt the service provider to enter information, such as a copy of a service provider's driver's license or ID, a credit card, other billing information or bank information for online money transfer. This information may include any biographical or historical details about the service provider and the service provider's driving history, including status of vehicle registration, and insurance licensing information or a security background review. Biographical details may include prompts to input information regarding a service provider's background: a service provider's gender, country of origin, native language and second language proficiency, if any. A service provider may provide comprehensive information about his or her vehicle or other method of providing service including but not limited to vehicle's make, model, and year as well as color, any details about the interior or exterior of the vehicle or the vehicle's accessibility and passenger capacity. Other information should be provided by a service provider that may be a factor in a delivery service request, such as method of delivery, for instance by bicycle or by foot or using public transportation, any limitations related to weight and size of goods to be delivered or any other information related to the delivery service; [0197] According to an exemplary embodiment of the present invention, there might be numerous limitations specific to on-demand delivery services. For instance, a service provider might limit the type of goods to deliver, such as excluding any fragile, poisonous, or valuable goods. Or, if a service provider is not willing to handle multiple goods at a time, he or she can limit the number of goods he or she would potentially accept for delivery. It is understandably easier to handle only one or two items at a time, as keeping an eye on multiple items might for some people be a task hard to manage. Moreover, weight of goods can be something to consider when carrying out delivery service. For example, mainly female service providers will more likely not be willing to accept heavy goods for delivery as lifting these goods might pose a physical challenge for them. Size of goods might also be considered since not all service providers will be able to transport large or extra-large items, as a service request for delivery of such items might not only require a service provider to have a vehicle but for that vehicle to have appropriate space capacity. As for service requests involving pets, some service providers might choose to opt out of such service requests for reasons of pet allergy or for not having proper accommodation, such as a special crate. Transporting children can be unacceptable for some service providers, as young babies usually require a special baby seat, the requirement that has to be met according to the law; [0200] According to an exemplary embodiment of the present invention, a service provider presets a search parameter based on pickup time or a search parameter based on distance, which are centered on the current location. The size of the search parameters is preset to include all service requests within a certain limitation: the search parameters may be all requests within a certain estimated time from the service provider's geolocation, or it may be a radius that is based on a distance from the service provider's geolocation. A service provider can further select to see all requests, or all requests regarding a certain type of service. Furthermore, a service provider can focus the requests he or she is notified about to favorites lists if they want. Once there is a service request from a customer that falls within the service provider's preset radius, the service provider can look on the electronic map display to view the locations for the pickup and drop off destination locations depending on the zip code or specific address given by the customer, whether the pickup involves a customer or goods or a customer with goods. When a service provider opens the system, he or she may preset various sets of indicators and any limitations based on preference, receive one or more service requests from one or more customers on the electronic map display, and then the service provider evaluates the service requests and decided which service request to accept or provide. The service request information may be displayed through the various sets of indicators regarding this service request, such as the price proposed by a customer if applicable, as well as route information, pickup or drop off location or the estimated travel time for the service request);

transmitting, via a communications network, to a plurality of mobile devices electronically, information regarding the delivery, wherein the information regarding the delivery includes a retrieval location for the items included in the package, ([0100] According to an exemplary embodiment of the present invention, the system may also provide notifications to a service provider that there are several service requests available for him or her to choose from. The service provider may then see all available service requests, including but not limited to pick up and drop off location and choose the best service request from all available options);

transmitting, via the communications network, to the certification system electronically, an acceptance of the delivery, wherein only ones of the plurality of mobile devices associated with delivery agents having the required certifications are capable of acceptance of the delivery, ([0100] As soon as a service provider accepts one service request, all the other requests will be removed for that service provider. As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests. According to an exemplary embodiment of the present invention, a service provider is able to limit the amount of customers they may see in their pool of potential available customers. A service provider may limit the amount of potential available customers in multiple ways. A service provider is able to specify by the number of potential compatible customers displayed on a mobile device);

Wang does not disclose receiving, via the communications network from the certification system electronically, the information regarding the delivery;  However, Cohen discloses in claims 1 and 14: 1. A computer-implemented method for facilitating performance of tasks from task requesters by mobile human task performers, the method comprising: receiving information about multiple mobile human task performers who are available to perform tasks in multiple geographic locations, the received information for each of the mobile human task performers indicating a current geographic location of the mobile human task performer and one or more mobile devices of the mobile human task performer that are available for use in performing tasks; receiving information from multiple task requesters about multiple tasks that are available to be performed, each of the tasks having criteria for performance of the task that includes a geographic location of a mobile human task performer who performs the task and that includes one or more capabilities of a mobile device of the mobile human task performer who performs the task; and for each of at least some of the multiple tasks, automatically identifying a mobile human task performer who is capable of performing the task in accordance with the criteria for the task, the automatic identifying being performed by a configured computing system and including determining that the current geographic location of the mobile human task performer is within a predetermined distance from the geographic location for the task and including determining that the one or more mobile devices of the mobile human task performer have the one or more capabilities for the task; sending information about the task to the identified mobile human task performer via at least one of the mobile devices of the identified mobile human task performer, the sending being performed by the configured computing system; and after the sending of the information, receiving information from at least one of the mobile devices of the identified mobile human task performer that the task has been performed by the identified mobile human task performer.14. The method of claim 11 wherein each of the mobile task performers has one or more mobile devices at a current location of the mobile task performer, and wherein the providing of the indication of the indicated task to each of the identified one or more mobile task performers includes automatically sending one or more communications to at least one of the one or more mobile devices of that mobile task performer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Cohen in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not disclose receiving, via the communications network electronically in response to the transmission of the acceptance of the delivery, an authorization; and presenting, at a pickup point, the authorization. However, Gorlin discloses [0165] FIG 12 is a flowchart illustrating an exemplary method of verifying a delivery, according to an embodiment. When a task has been double accepted (both the deliverer accepts and the sender (or who arranged for the deliver) accepts the assignment of the deliverer), the receiver will receive a code either via email or SMS.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gorlin in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not disclose the following, however Nicholas et al discloses:

wherein the set of requirements dictate certifications required of delivery agents to deliver the package; wherein only ones of the plurality of mobile devices associated with delivery agents meeting the set of requirements having the required certifications are is capable of acceptance of the delivery, (Nicholas [0129] Delivery source nodes, such as warehouses, restaurants, and grocery or retail stores may publish delivery opportunities. In one embodiment, they may publish it to a list of opportunities at a network location they own and manage. Alternatively, they may publish the delivery opportunities to a delivery opportunities clearinghouse or directly to the delivery coordination service provider server. In one embodiment, delivery opportunities may be published by delivery recipients. A delivery opportunity may include any of the following information associated with the delivery: weight, size, pickup location, drop-off location, delivery fee, delivery timeframe, delivery timeframe incentives, and the like. In one embodiment, the delivery opportunity may include one or more delivery authorization factors. A delivery authorization factor is a criterion that must be met for a delivery node to be acceptable for a particular delivery opportunity. One example of a delivery authorization factor is certification or licensure-certain delivery types may require certification or licensure such as a chauffeur's license for delivering a person).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Nicholas et al in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang does not disclose the following limitations:

presenting, at a pickup point, the authorization, ([0060] When a customer opens the customer application, the backend server 302 may log the customer in based on a comparison of authentication information provided by the customer mobile device 104 with authentication information stored in customer account data 316. The request is received by the backend server 302 and stored in customer request data 320. Backend server 302 may access driver availability data 322 to determine one or more drivers that would be suitable to fulfill the request from the customer. In one embodiment, backend server 302 selects a particular driver (e.g., based on the driver's locality with respect to the customer's pick-up location) and sends information associated with the request to the driver.)

generating, by the certification system automatically based on transmission of the acceptance of the delivery, an authorization; receiving, via the communications network electronically in response to the transmission of the acceptance of the delivery, [[an]] the authorization, ([0060] ,The driver indicates whether he accepts or rejects the request via vehicle mobile device 108. If the driver rejects the request, backend server 302 selects a different driver and the process is repeated until the backend server 302 receives an accepted request from a driver.);

transmitting, by the certification system via the communications network, the authorization; determining, by the certification system based on the retrieval location and the current location upon presentation of the authorization, whether the current location is consistent with the retrieval location; and if the current location is consistent with the retrieval location, allowing a delivery agent associated with the one of the plurality of mobile devices to retrieve the items included in the package; and if the current location is not consistent with the retrieval location, prohibiting retrieval of the items included in the package, ([0060],The backend server 302 may then allocate the request to one of the drivers based on any suitable criteria. For example, the driver who is the first to accept the request may be assigned to the request. As another example, if multiple drivers accept the request within a given timeframe, the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the customer's request). Once the request has been accepted by a driver, backend server 302 notifies the customer that a driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the customer.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Samocha et al in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Wang discloses:

determining, by the certification system from a list of delivery agents based on the set of requirements, the delivery agents meeting the set of requirements, wherein the information regarding the delivery is only transmitted to the ones of the plurality of mobile devices associated with the delivery agents meeting the set of requirements. ([0100] As soon as a service provider accepts one service request, all the other requests will be removed for that service provider. As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests. According to an exemplary embodiment of the present invention, a service provider is able to limit the amount of customers they may see in their pool of potential available customers. A service provider may limit the amount of potential available customers in multiple ways. A service provider is able to specify by the number of potential compatible customers displayed on a mobile device);

As per claim 15, Wang disclose:

determining, by each of the plurality of mobile devices, whether a delivery agent associated with one of the plurality of mobile devices meets the set of requirements; and if the delivery agent associated with the one of the plurality of mobile devices meets the set of requirements, presenting, via the one of the plurality of mobile devices, the information regarding the delivery; if the delivery agent associated with the one of the plurality of mobile devices does not meet the set of requirements, not presenting the information regarding the delivery, ([0197] According to an exemplary embodiment of the present invention, there might be numerous limitations specific to on-demand delivery services. For instance, a service provider might limit the type of goods to deliver, such as excluding any fragile, poisonous, or valuable goods. Or, if a service provider is not willing to handle multiple goods at a time, he or she can limit the number of goods he or she would potentially accept for delivery. It is understandably easier to handle only one or two items at a time, as keeping an eye on multiple items might for some people be a task hard to manage. Moreover, weight of goods can be something to consider when carrying out delivery service. For example, mainly female service providers will more likely not be willing to accept heavy goods for delivery as lifting these goods might pose a physical challenge for them. Size of goods might also be considered since not all service providers will be able to transport large or extra-large items, as a service request for delivery of such items might not only require a service provider to have a vehicle but for that vehicle to have appropriate space capacity. As for service requests involving pets, some service providers might choose to opt out of such service requests for reasons of pet allergy or for not having proper accommodation, such as a special crate. Transporting children can be unacceptable for some service providers, as young babies usually require a special baby seat, the requirement that has to be met according to the law; [0200] According to an exemplary embodiment of the present invention, a service provider presets a search parameter based on pickup time or a search parameter based on distance, which are centered on the current location. The size of the search parameters is preset to include all service requests within a certain limitation: the search parameters may be all requests within a certain estimated time from the service provider's geolocation, or it may be a radius that is based on a distance from the service provider's geolocation. A service provider can further select to see all requests, or all requests regarding a certain type of service. Furthermore, a service provider can focus the requests he or she is notified about to favorites lists if they want. Once there is a service request from a customer that falls within the service provider's preset radius, the service provider can look on the electronic map display to view the locations for the pickup and drop off destination locations depending on the zip code or specific address given by the customer, whether the pickup involves a customer or goods or a customer with goods. When a service provider opens the system, he or she may preset various sets of indicators and any limitations based on preference, receive one or more service requests from one or more customers on the electronic map display, and then the service provider evaluates the service requests and decided which service request to accept or provide. The service request information may be displayed through the various sets of indicators regarding this service request, such as the price proposed by a customer if applicable, as well as route information, pickup or drop off location or the estimated travel time for the service request; [0100] According to an exemplary embodiment of the present invention, the system may also provide notifications to a service provider that there are several service requests available for him or her to choose from. The service provider may then see all available service requests, including but not limited to pick up and drop off location and choose the best service request from all available options. As soon as a service provider accepts one service request, all the other requests will be removed for that service provider. As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests. According to an exemplary embodiment of the present invention, a service provider is able to limit the amount of customers they may see in their pool of potential available customers. A service provider may limit the amount of potential available customers in multiple ways. A service provider is able to specify by the number of potential compatible customers displayed on a mobile device).


Claims 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170220966 Al), and further in view of Cohen (US 7945470), and further in view of Gorlin (US 20160104113 Al), and further in view of Nicholas et al (20140164126 Al), and further in view of Samocha et al (US 20190066251 A1), and further in view of Bednarek et al (US 20150227890 Al).

As per claims 5, 17, Wang does not disclose wherein indications of each of the delivery agents and the one or more certifications are maintained as data in one or more blocks of a blockchain system, wherein each of the one or more blocks contains a hash of at least some of the data, and wherein the one or more blocks are accessible by at least one of the certification system and the plurality of mobile devices. However, Bednarek et al discloses in [0215] From a user perspective, Bitcoin is a mobile app or computer program that provides a personal Bitcoin wallet and allows a user to send and receive bitcoins with them. Behind the scenes, the Bitcoin network is sharing a public ledger called the "block chain".

This ledger contains every transaction ever processed, allowing a user's computer to verify the validity of each transaction. The authenticity of each transaction is protected by digital signatures corresponding to the sending addresses, allowing all users to have full control over sending bitcoins from their own Bitcoin addresses. In addition, anyone can process transactions using the computing power of specialized hardware and earn a reward in bitcoins for this service. This is often called "mining." More specifically, once a user installs a Bitcoin wallet on their computer or mobile phone, they receive a Bitcoin address and can create more whenever needed. The user can disclose their addresses to others so that they can the user or vice versa--similar to how email works, except that Bitcoin addresses should only be used once. The Balances block chain is a shared public ledger on which the entire Bitcoin network relies. All confirmed transactions are included in the block chain. In this way, Bitcoin wallets can calculate their spendable balance and new transactions can be verified to be spending bitcoins that are actually owned by the spender. The integrity and the chronological order of the block chain are enforced with cryptography. A transaction is a transfer of value between Bitcoin wallets that gets included in the block chain. Bitcoin wallets keep a secret piece of data called a private key or seed, which is used to sign transactions, providing a mathematical proof that they have come from the owner of the wallet. The signature also prevents the transaction from being altered by anybody once it has been issued. All transactions are broadcast between users and usually begin to be confirmed by the network in the following 10 minutes, through a process called mining. Mining is a distributed consensus system that is used to confirm waiting transactions by including them in the block chain. It enforces a chronological order in the block chain, protects the neutrality of the network, and allows different computers to agree on the state of the system. To be confirmed, transactions must be packed in a block that fits very strict cryptographic rules that will be verified by the network. These rules prevent previous blocks from being modified because doing so would invalidate all following blocks. Mining also creates the equivalent of a competitive lottery that prevents any individual from easily adding new blocks consecutively in the block chain. This way, no individuals can control what is included in the block chain or replace parts of the block chain to roll back their own spends.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bednarek et al in the systems of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant's arguments filed 9/15/20 have been fully considered but they are not persuasive.
Applicant makes significant amendments to the claims.  However, these amendments do not make the claims statutory.  The claims as now described, still do not disclose “significantly more”.  Applicant has added hardware elements into the claims such as a database, however, this hardware element is merely a general purpose computer and does not qualify as “significantly more”. The claim as a whole therefore merely amounts to mental steps being carried out by a general purpose computer.
In addition, Applicant makes similar arguments to those disclosed on 3/23/20, and therefore, Examiner responds with similar arguments as disclosed below:
Applicant disagrees with the 101 rejection and argues that that the present claims do not recite an abstract idea, and argues "The Office Action's characterization of the claims as doing no more than "a method of managing interactions between people" oversimplifies the claims to fit the Office Action's assertion that the claims recite an abstract idea", and that the "This oversimplification ignores the fact that the claims recite multiple hardware components that are configured to perform specific tasks". However, Examiner respectfully disagrees that she over generalizes the claimed invention because she properly identifies the subject matter found in the claims. For example, in the rejection, Examiner lists each limitation of the claim [access ("receive, from a retailer...", "receive, from the certification system...", "receive, electronically in response..."), analysis (determine, based on the indication..."), and communication ("transmit, to a plurality of mobile devices...", "transmit, to the certification system...", "present, at pickup point...") etc.), and has identified all the limitations directed to the abstract idea of "certain methods of organizing human activity". Examiner also has found the most relevant court decisions. She explains that the limitations are similar to abstract ideas found by the courts, because the claim limitations involve managing relationships or transactions between people and sales activities, which relates to "creating a contractual relationship", which is similar to the BuySAFE court case decision, and also relates to "organizing and manipulating information through mathematical correlations", which is similar to the Digitech court case decision. Examiner therefore concludes that she has not made an oversimplification.

Applicant also argues that the claims do not recite a judicial exception based on the hardware elements contained in claims 1 and 11. However, Examiner respectfully disagrees. The hardware elements contained in claims 1 and 11 are merely conventional data gathering/transmission elements that add no value to excluding the claims out of being a judicial exception, and thus do not recite patent applicable subject matter.

Applicant also argues that the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception. However, Examiner disagrees. There are no claim elements or combination of elements that add meaningful limits on the abstract idea, and therefore do not result in an inventive process. The claims are therefore ineligible.

Applicant mentions Claim 1 of Example 37 of the PEG to prove eligibility, which includes the limitation of "automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use", and mentions Claim 2 of Example 37 which includes the element "determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a period of time." However, the present claims do not necessitate the same conclusion since there is nothing in the claims of the present invention that describes the manipulation of a computer component, or the process of dynamically tracking.

Applicant further argues that the present claims disclose significantly more than the alleged judicial exception. However, Examiner respectfully disagrees. There are no additional elements added to the claims, or combination of elements that add significantly more to the abstract idea, and therefore do not result in an inventive process. The claims are therefore ineligible.

With regard to the 103 rejection. The Applicant's arguments focus on the claims as amended. Amended claims include the following new language: "wherein the set of requirements dictate certifications required of delivery agents to deliver the package", and "wherein only ones of the plurality of mobile devices associated with delivery agents meeting the set of requirements having the required certifications [[is]] are capable of acceptance of the delivery". Applicant argues that prior art do not disclose the newly amended claims. However, Examiner respectfully disagrees. Examiner now cites the Nicholas et al patent for disclosing "wherein the set of requirements dictate certifications required of delivery agents to deliver the package", in fact, Examiner cites Nicholas, [0129], which discloses [In one embodiment, the delivery opportunity may include one or With regard to more delivery authorization factors. A delivery authorization factor is a criterion that must be met for a delivery node to be acceptable for a particular delivery opportunity. One example of a delivery authorization factor is certification or licensure-certain delivery types may require certification or licensure such as a chauffeur's license for delivering a person"]. With regard to "wherein only ones of the plurality of mobile devices associated with delivery agents meeting the set of requirements having the required certifications [[is]] are capable of acceptance of the delivery", Examiner cites the combination of Wang and Nicholas. With Wang disclosing "wherein only ones of the plurality of mobile devices associated with delivery agents are capable of acceptance of the delivery", and Nicholas disclosing "wherein only ones associated with delivery agents having the required certification are capable of acceptance of the delivery, it is obvious to combine Wang and Nicholas to disclose "wherein only ones of the plurality of mobile devices associated with delivery agents having the required certifications are capable of acceptance of the delivery".
Applicant’s arguments, see arguments/remarks, filed 9/15/20, with respect to the rejection(s) of claim(s) 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13-15, 16, 18, 19, 20, 21, and 23 as being  rejected under 35 U.S.C. §103 as being unpatentable over Wang (US 20170220966 Al), and further in view of Cohen (US 7945470), and further in view of Gorlin (US 20160104113 Al), and further in view of Nicholas et al (20140164126 Al) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection, with the exception of newly cancelled claims 11 and 23, is now made in view of Samocha et al (US 20190066251 A1).  Similarly, claims 12, 17, 22 and 24 are also rejected in further view of Samocha et al (US 20190066251 A1). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
April 7, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628